916 F.2d 711Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bernard J. THOMAS, Jr., a/k/a Bernie, Defendant-Appellant.
No. 90-6002.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 23, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., District Judge.  (CR-87-42-NN)
Bernard J. Thomas, Jr., appellant pro se.
Robert Edward Bradenham, II, Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
VACATED AND REMANDED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Bernard J. Thomas, Jr., a federal inmate serving a fifteen-year sentence for conspiracy to distribute cocaine, appeals an order of the district court which denied his "motion for appropriate relief" without requiring a response from the government.  Thomas' motion seeks to compel the government to disclose information in his criminal file which supports the presentence report's representation of him as the number two man in the conspiracy.  His motion states that he previously filed a request with the U.S. Attorney's Office under the Freedom of Information Act (FOIA), 5 U.S.C. Secs. 552 and 552a, for this information, but received no reply, despite an appeal.  Under 28 C.F.R. Sec. 16.1(d), components of the Department of Justice must comply with time limits set out in the FOIA for processing and responding to requests.  When an agency does not comply with the statute and regulations, an individual who has made a request may bring a civil action against the agency and district courts have jurisdiction in the matter.  5 U.S.C. Sec. 552a(g)(1).  Because Thomas has a right to know, at the least, why the information he seeks was not disclosed to him, we remand* this case for further proceedings.


2
VACATED AND REMANDED.



*
 We grant Thomas' motion to have the appeal heard on his brief